Citation Nr: 0718969	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-28 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for obstructive pulmonary 
disease/airway disease/asthma/bronchitis, to include as due 
to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to May 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The case was last brought before the Board in November 2006, 
at which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include affording him a VA 
medical opinion.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  


FINDING OF FACT

The veteran currently has various respiratory conditions, but 
there is no competent evidence that shows a causal link 
between his conditions and any remote incident of service, to 
include exposure to Agent Orange.


CONCLUSION OF LAW

The veteran's obstructive pulmonary disease/airway 
disease/asthma/bronchitis was not incurred in or aggravated 
by active service, nor may it be presumed to have occurred 
therein, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The veteran alleges his respiratory conditions initiated in 
service or, in the alternative, are the result of in-service 
exposure to Agent Orange while stationed in Vietnam.

The Board notes that the veteran is a combat veteran awarded, 
in pertinent part, a Purple Heart for his participation in 
combat during his service in Vietnam.  In Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996), the United States Court of 
Appeals for the Federal Circuit held that under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.

The Board also acknowledges that the veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 
38 C.F.R. § 3.303(d).  

A "presumption" exists under the laws and regulations 
pertaining to Agent Orange exposure.  38 U.S.C.A. § 1116 
(West 2002 and Supp. 2006); 38 C.F.R. § 3.307(a)(6) and 
3.309(e). That is, a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e) will 
be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  A 
veteran is presumed to have been exposed to herbicides if he 
or she served in Vietnam between January 9, 1962, and May 7, 
1975, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f) (West 2002).  In this 
case, there is affirmative evidence that the veteran served 
in Vietnam during the relevant time period and thus was 
presumptively exposed to herbicides. 

In this case, the veteran has been diagnosed with various 
respiratory conditions since his separation from the military 
to include asthma, chronic obstructive pulmonary disease 
(COPD), bronchitis, and reactive airway disease.  None of 
these conditions, however, are included on the list of 
diseases associated with Agent Orange exposure.  See 38 
C.F.R. § 3.309(e).

Accordingly, the crucial inquiry is whether the veteran's 
respiratory conditions can be directly linked to any remote 
incident of service, to include exposure to Agent Orange.  
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) 
(the regulation does not preclude a veteran from establishing 
direct service connection with proof of actual direct 
causation). 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran's service medical records for the first part of 
his service, namely May 1966 to December 1972, were 
unattainable.  Attempts to rebuild the file from other 
sources were incomplete.  Where "service medical records are 
presumed destroyed . . . the BVA's [Board's] obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt is heightened."  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The available service medical records confirm treatment of an 
upper respiratory infection in December 1982 as well as a 
diagnosis of rhinitis in May 1978.   The veteran also 
underwent a chest x-ray in February 1981, which indicated his 
lungs were clear and no abnormality was found.  The veteran's 
March 1986 separation examination, moreover, was silent as to 
any chronic respiratory condition.  Indeed, the veteran 
denied a history of any respiratory symptoms or diagnoses, to 
include asthma, shortness of breath or chest pain.  Although 
the veteran was treated for an upper respiratory infection in 
December 1982, the veteran fully recovered and served for 
nearly 4 more years of active duty with no additional 
complaints, treatments or diagnoses of chronic respiratory 
conditions.  His service medical records are simply devoid of 
any findings consistent with a chronic respiratory condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current respiratory 
conditions are related to his military service or exposure to 
Agent Orange.  The Board concludes they are not. 

After service, the veteran was diagnosed with a respiratory 
condition as early as November 1993, where 
"asthma/bronchitis" was indicated.  A September 2000 
treatment record indicates the veteran's lungs demonstrated a 
"mild late expiratory wheezing...in anterior and lower 
posterior fields...."  The veteran also submitted a private 
pulmonary function test conducted in April 2002, which 
indicates "no obstruction," "moderately severe 
restriction" and "reduced DLCO."

The veteran underwent an Agent Orange registry examination in 
January 2002.  The examiner noted the veteran's complaints of 
sensitivity to certain chemical scents or fragrances ever 
since returning from Vietnam and diagnosed the veteran with 
"multiple upper respiratory chemical irritants."  Chest x-
rays done in conjunction with the examination, however, 
revealed no acute disease or significant abnormality.  The 
Board notes that the veteran was later service connected for 
allergic rhinitis in an August 2003 rating decision partially 
based on medical evidence of the veteran's allergy to 
perfumes.

The veteran was afforded a VA examination in April 2002 and 
again in March 2006.  The April 2002 examiner diagnosed the 
veteran with restrictive airway disease with moderately 
severe restriction, but made no opinion with regard to 
etiology.  The March 2006 examiner diagnosed the veteran with 
asthma and COPD opining as follows:

There is no objective evidence that his COPD/asthma is 
related to his period of service.  Therefore, it is 
unlikely that his respiratory condition is related to 
his time in the military.

With regard to whether the veteran's respiratory conditions 
could be related to Agent Orange exposure, the examiner 
opined in a December 2006 addendum as follows:

I have re-reviewed the c-file and my evaluation of [the 
veteran].  I conclude that there is no evidence that his 
respiratory disorder is likely the result of service in 
Vietnam, including exposure to Agent Orange.

There was no evidence of respiratory symptoms at 
discharge from the military according to the C-File.  He 
continued to smoke for more than thirty years and has 
moderate obstruction by pulmonary function studies.  It 
is my conclusion that he has asthma and COPD which 
developed after discharge from the military.  It is 
unlikely that Agent Orange contributed to his 
respiratory tract disorder.

The Board finds the March/December 2006 examiner's opinion 
and addendum compelling.  The conclusion is based on specific 
clinical tests and findings, and a complete review of the 
claims file, including the veteran's prior examinations and 
treatment records.  Also compelling, although the ultimate 
diagnosis of the veteran's condition has differed, no medical 
provider has ever linked a diagnosed respiratory disease with 
any incident of service or otherwise conflicted with the VA 
examiner's opinion.  While sensitivities to chemicals and 
perfumes have been noted in various treatment records, the 
medical evidence as a whole associates these symptoms with 
the veteran's allergic rhinitis and not with any respiratory 
disease.  

The Board has considered the veteran's statements.  Although 
he believes that his respiratory condition was caused by in-
service Agent Orange exposure, he is a layman and has no 
competence to offer a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Regrettably, the medical 
evidence simply does not support his contentions. 

In summary, the Board finds the evidence of record is against 
the veteran's claim.  Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in April 2001, February 2006 and December 
2006.  Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2006).  The February 2006 
letter told him to provide any relevant evidence in his 
possession.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The December 2006 letter 
advised the veteran how disability rating and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's salvageable service medical records 
are in the file and attempts to obtain the missing records 
were exhausted.  VA medical records and private medical 
records identified by the veteran have been obtained, to the 
extent possible.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations to obtain an 
opinion as to whether his respiratory conditions can be 
directly attributed to service, to include exposure to Agent 
Orange.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the veteran's military service.  This is discussed in more 
detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  




ORDER

Entitlement to service connection for obstructive pulmonary 
disease/airway disease/asthma/bronchitis, to include as due 
to Agent Orange exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


